MEMORANDUM **
Sufficient evidence supports the BIA’s denial of Margarian’s asylum claim on the grounds that she is not credible. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct 812, 117 L.Ed.2d 38 (1992). “[I]f the trier of fact either does not believe the applicant or does not know what to believe, the applicant’s failure to corroborate [her] testimony can be fatal to [her] asylum application.” Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir.2000).
However, the BIA abused its discretion in denying petitioner’s motion to remand or reopen to hear her claim under the United Nations Convention Against Torture. This case is remanded in light of Kamalthas v. INS, 251 F.3d 1279 (9th Cir.2001).
AFFIRMED IN PART; REVERSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.